Citation Nr: 1132023	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1989, from August 1991 to September 1992, and from November 2004 to February 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial 0 percent rating, effective from February 26, 2006.  The Veteran disagreed with the noncompensable disability rating assigned for the service-connected hearing loss.


FINDING OF FACT

The Veteran's numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores is no worse than Level II hearing in the left ear and no worse than Level II hearing in the right ear corresponding to a 0 percent rating when applied to Table VII at 38 C.F.R. § 4.85.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability have not been more nearly approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by way of letters dated in January and March 2006.  These notification letters complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

With regard to the increased rating claim, here, the Veteran is challenging the initial noncompensable rating assigned following the grant of service connection for hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service treatment records have been obtained, and VA has assisted the Veteran in obtaining other evidence as well, such as VA treatment records.  The Veteran was afforded a physical examination in conjunction with his claim for service connection for hearing loss, and then, after he disagreed with the initial rating, he was afforded another VA examination.  


Finally, the Veteran has been afforded the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Increased Initial Rating - Hearing Loss

The Veteran seeks a compensable rating for the service-connected hearing loss, since the effective date of service connection.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Since the initial grant of service connection, the Veteran's hearing loss has been assigned a 0 percent (noncompensable) disability rating.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran's service-connected hearing loss has been rated as noncompensable since the effective date of service connection in February 2006.  The Veteran disagrees with that rating.  

In January 2006, while still on active duty, audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
15
20
40
50
31
n/a
LEFT
15
40
65
70
48
n/a

Speech discrimination testing was not performed.  The Board notes that if the puretone averages were considered under Table VIA, the results correspond to Level I hearing on the right and Level II hearing on the right, which, in turn, corresponds to a noncompensable rating.  

At a VA audiological examination in November 2006, scheduled in conjunction with the Veteran's claim for service connection, the audiometric findings are as follows:  




HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
15
35
50
28
96
LEFT
15
40
60
70
46
92

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level I hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

It is acknowledged that the VA examiner in November 2006 diagnosed the Veteran with a mild to moderate sensorineural hearing loss for the right ear and a mild to severe sensorineural hearing loss for the left ear.  The Veteran reported difficulty in understanding in the presence of background noise.  

VA outpatient treatment records contain an audiological consult from July 2007.  The audiometric findings from that consult are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
20
45
45
30
100
LEFT
20
40
65
70
49
96

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level I hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

In a "Hearing Handicap Inventory Without Hearing Aids" the Veteran indicated (based on a numbering scoring system of 0, 2 or 4 with 4 being most severe) that his hearing loss caused him to feel highly embarrassed when he met new people (score of 4), and also indicated that he felt highly frustrated when talking to members of his own family (score of 4).  The Veteran also reported having great difficulty hearing when someone spoke in a whisper (score of 4), had great difficulty listening to radio and television (score of 4), believed that the hearing severely limited his personal/social life (score of 4), and believed that the hearing loss caused great difficulty when in a restaurant with relatives or friends (score of 4).  The Veteran also reported feeling somewhat handicapped by his hearing problem (score of 2), and it caused him to attend religious services somewhat less often that he normally would (score of 2).  Finally, the Veteran reported that his hearing problem caused his some difficulty when visiting friends, relatives, and/or neighbors (score of 2).  

The consult report noted that the standard audiometric procedures indicated a hearing loss that was greater than a normed age-related hearing loss.  The findings along with a score of 32 on the Hearing Handicap Inventory for the Elderly, as summarized above, indicated that the Veteran had a hearing impairment that was disabling.  Thus, ear mold impressions were made for the left and right ear as part of the hearing aid examination, and hearing aids were to be ordered.  

At a VA audiological examination in April 2009, scheduled in conjunction with the Veteran's claim for an initial compensable rating for the service-connected hearing loss, the audiometric findings are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
20
45
55
33
88
LEFT
10
40
60
65
44
88

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level II hearing in the right ear and Level II hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

In light of these findings, a compensable rating is not warranted for the service-connected bilateral hearing loss at any time during the period of time covered by this claim.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The possibility of staged ratings were considered, however, there are no distinct periods of time where a compensable rating could be assigned based on the evidence of record.  

The provisions of 38 C.F.R. § 4.85(g) (pertaining to situations where the veteran is deaf) and 4.86, (pertaining to exceptional patterns of hearing impairment) have also been considered; but, the results of the audiometric examinations of record during the appeal period clearly show that these provisions are not applicable in this case.  There is no other pertinent medical evidence of record that would entitle the Veteran to a compensable rating for the service-connected bilateral hearing loss.  

In reaching this decision, the Veteran's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficult hearing.  The findings on examination are consistent with the Veteran's assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of a compensable rating in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  Although unfortunate, the numeric designations in this case correlate to no higher than a 0 percent disability rating, despite the fact that the Veteran's hearing loss has deteriorated during the course of the appeal from Level I hearing loss bilaterally to Level II hearing loss bilaterally.  See 38 C.F.R. § 4.85, Tables VI-VII.

The preponderance of the evidence is against the claim for a compensable disability rating for the service-connected hearing loss; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected hearing loss under consideration here renders impracticable the application of the regular schedular standards.  The Veteran reported that people have to repeat themselves and people get mad at him at work because of this and that he has difficulty in understanding in the presence of background noise.  There is no indication that the Veteran is unable to perform his work duties, and the Veteran has not contended such.  Thus, while his social functioning may be somewhat affected by the disability, impairment beyond that contemplated by the rating criteria is not shown.  The Veteran reported in the substantive appeal that he had to use hearing aids to understand normal conversation.  The Veteran has not reported missing any time from work due to the hearing loss, and although the Veteran certainly has a hearing deficit, as shown by the examination findings, the loss is not severe enough to warrant a compensable evaluation based on the rating schedule.  Furthermore, there is not such an unusual disability picture here as to warrant referral for extraschedular consideration, because the regular schedular standards contemplate the symptomatology in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  The functional impairment reported by the Veteran is contemplated by the rating schedule in this case.  It is acknowledged that the July 2007 consult report noted that the standard audiometric procedures indicated a hearing loss that was greater than a normed age-related hearing loss; and, that those findings along with a score of 32 on the Hearing Handicap Inventory for the Elderly indicated that the Veteran had a hearing impairment that was disabling.  However, the fact that the Veteran has established service connection is evidence that he has a disabling condition; and, moreover, the July 2007 consult and Handicap Inventory was a measure of whether the Veteran was eligible for hearing aids, and it does not provide the necessary criteria to establish an increased rating in this case.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Veteran was noted to have reported that his co-workers get mad at him because they have to often repeat themselves due to the Veteran's hearing deficit.  The Veteran has not reported to VA that there was any prejudice caused by a deficiency in any VA examination.  The evidence does not show that there is interference with employment beyond that contemplated by the rating schedule.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial compensable disability rating for the service-connected bilateral hearing loss is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


